Citation Nr: 0902594	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1999 to 
October 2004.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of a lumbosacral strain and assigned an initial 10 
percent rating, effective October 14, 2004.  Thereafter, the 
veteran perfected an appeal as to the initial evaluation 
assigned for his service-connected low back disability.  The 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection remains before 
the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In November 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.

In November 2008, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a November 2008 written statement 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

In a VA emergency department note dated in October 2007, the 
veteran complained of sharp lower back pain that becomes 
worse when rising from a sitting position or when standing.  
In a VA emergency department note dated in November 2007, he 
complained of upper back pain and pleuritic, reproducible 
right chest wall pain.

The Board notes that the most recent VA examination was 
conducted in February 2005.  X-rays from that date revealed a 
lumbosacral spine within normal limits, range of motion 
findings that were noncompensable for VA purposes, normal 
gait, and muscle spasm in the lower lumbosacral area.

The veteran testified during his November 2008 hearing that 
his low back strain is worse after strenuous activity, when 
standing or sitting in one position for more than 10 to 20 
minutes, or after five minutes of non-impact exercise.  He 
testified that he can lift 40 to 50 pounds and that his 
current employment is in a sedentary environment that 
involves lifting some heavy files.  He also testified that he 
had recently been treated at the Montgomery VA Medical Center 
(VAMC) for his low back disability.  The RO should obtain the 
veteran's VA treatment records and schedule him for an 
additional VA spine examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and as interpreted by the 
Courts, are fully complied with and 
satisfied.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the veteran for a low back strain 
since November 2007.  Of particular 
interest are any Montgomery VAMC 
treatment records prior to October 2007 
and since November 2007.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA spine examination by an appropriate 
physician for an opinion as to the 
current nature and extent of his service- 
connected low back disability.  The 
examiner should identify all present 
manifestations of the service-connected 
disability, including any evidence of a 
related neurological disability (i.e., 
lower extremity radiculopathy).  Complete 
range of motion and X-ray studies must be 
provided with discussion as to any 
additional limitation of motion due to 
pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.

The opinion should address whether the 
veteran has experienced any 
incapacitating episodes due to his low 
back disability.  If the examiner finds 
there are any neurological disabilities, 
an opinion, to the extent possible, 
should be provided as to the date of 
onset.

The examiner should also provide a full 
description of the effects of the 
service-connected disability (exclusive 
of any nonservice-connected disabilities) 
upon the veteran's employment and daily 
life.  Particular emphasis should be 
placed upon any manifest limitation of 
activity alleged by the veteran.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the determination is 
less than fully favorable, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




